Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-12, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-12, and 17-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2016/0170886 (MA et al).

With respect to claims 1 and 11,  MA teaches memory data access method, comprising: executing a memory read instruction, wherein the memory read instruction comprises a memory address; determining that access of the memory address in the cache memory is missed (cache reading module sending a data read request in a multi-core processor system responsible for caching the data, the cache reading module including a local cache determination sub-module configured for determining, based upon the memory address of the data, whether the data is cached in the local cache of the core) [Par. 0024]; after determining that access of the memory address in the cache of memory is missed, determining that the memory address is within a pre-determined memory address range (an address range determination module configure to determine an address range in the memory space from which the core is responsible for caching the data) [Par. 0033-0034], wherein the pre-determined memory address range corresponds to a data access amount (based upon an amount of memory units in the memory allocation request, allocating the amount of memory units to the core from the memory space corresponding to the address range) [Par. 0034-0036]; and reading a data block corresponding to the data access amount from the memory address of a memory ( in response to a determination that the data is not cached in the local cache of the core, based upon the memory address of the data, accessing the memory space to read the data and load a memory block containing the data into the local cache of the core) [Par. 0024-0026; Fig. 3; Par. 0068-0071; Par. 0085-0088].

With respect to claims 2 and 12, MA teaches the memory data access apparatus and method comprising: writing the data block into the cache memory (allocating the amount of memory units to the core from the memory space corresponding to the address range) [Par. 0034-0036].
With respect to claims 7 and 17, MA teaches the memory data access apparatus and method, wherein the memory address range and the corresponding data access amount are stored in at least one register [Par. 0034-0036].

With respect to claims 8 and 18, MA teaches the memory data access apparatus and method, wherein the at least one register comprises a first register and a second register, the memory address range is stored in the first register, and the corresponding data access amount is stored in the second register [Par. 0034-0036].

With respect to claims 9 and 19, MA teaches the memory data access apparatus and method, wherein the data access amount is at least twice size of one cache line [Par. 0034-0036].

With respect to claims 10 and 20, MA teaches the memory data access apparatus and method, wherein the memory includes Random Access Memory [Par. 004-00362].

Allowable Subject Matter
Claims 3-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 2526849 A (Johar et al) teaching memory transactions are constrained to be carried out so that all of a predetermined range of memory addresses within which one or more memory addresses specified by the buffered write access requests lie must be written by the corresponding write operation.
US 20120221774 (Atkisson et al) teaching method and apparatus for memory allocation in a multi-core processor supporting cache consistency including a plurality of cores, the plurality of cores corresponding to respective local caches.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136